                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                      )
                                                            )
MELISSA ANN WISNIOWSKI,                                     )       Bk. No. 18-03466-RM3-13
                                                            )       Chapter 13
                       Debtor(s).                           )       Judge Randal S. Mashburn

THE DEADLINE FOR FILING A TIMELY RESPONSE IS: November 1, 2018
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: November 21, 2018 at 8:30 a.m.
in Courtroom 1, 2nd Floor Customs House, 701 Broadway, Nashville, Tennessee 37203

           TRUSTEE’S OBJECTION TO DEBTOR’S APPLICATION FOR EXTENSION
          OF TIME FOR THE DEBTOR TO FILE A CLAIM ON BEHALF OF A CREDITOR
               Henry E. Hildebrand, III, Standing Trustee for Chapter 13 matters in the Middle District of
Tennessee, respectfully objects to the application filed by the debtor seeking an extension of time in which
the debtor may file a claim on behalf of a creditor, US Bank Trust National Association, which failed to file
a timely proof of claim.

               The last date for a creditor to file a claim expired on August 1, 2018. The debtor had up to
and including August 31, 2018 in which to file a claim for a creditor. The debtor neglected to file a claim
within that time.

                 The debtor is now requesting this Court to exercise its authority under Rule 9006(b) to extend
the time for the debtor to file a claim for the creditor. In order to succeed, the debtor must allege sufficient
facts to justify the extension of time as outlined in Rule 9006(b). The only excuse provided by the debtor
was that the debtor “did not recognize that a claim was not filed until after expiration of the time for filing
claims . . .”

              Debtor’s counsel was under a contractual obligation to examine the claims register and
determine whether the debtor’s interests would be protected by the filing of a proof of claim by the debtor.
Debtor’s counsel apparently failed to fulfil this responsibility.

               WHEREFORE, THE PREMISES CONSIDERED, the Trustee objects to the application filed
by the debtor seeking an enlargement of time for the debtor to file a claim on behalf of US Bank Trust
National Association.

                                                            Respectfully submitted,

                                                            /s/ Henry E. Hildebrand, III
                                                            ______________________________
                                                            Henry E. Hildebrand, III
                                                            Chapter 13 Trustee
                                                            P. O. Box 340019
                                                            Nashville, TN 37203-0019
                                                            615-244-1101; Fax 615-242-3241
                                                            pleadings@ch13nsh.com




   Case 3:18-bk-03466         Doc 36     Filed 10/30/18 Entered 10/30/18 10:33:41               Desc Main
                                         Document     Page 1 of 2
                                       CERTIFICATE OF SERVICE

               I, the undersigned, hereby certifies that on or before the 30th day of October, 2018, a true and
correct copy of the foregoing has been served in the following manner:

Email by Electronic Case Noticing to:
U. S. Trustee
J. Robert Harlan, Counsel for Debtor

By U. S. Postal Service, postage prepaid to:
Melissa A. Wisniowski, 103 McGregor Court, Franklin, TN 37064
Theodore K. Cummins, Padgett Law Group, 6267 Old Water Oak Road, Suite 203, Tallahassee, FL 32312

                                                            /s/ Henry E. Hildebrand, III
                                                            ______________________________
                                                            Henry E. Hildebrand, III
                                                            Chapter 13 Trustee




                                                      2



   Case 3:18-bk-03466         Doc 36    Filed 10/30/18 Entered 10/30/18 10:33:41               Desc Main
                                        Document     Page 2 of 2
